Title: To James Madison from William Duer, [ca. 25 November] 1788
From: Duer, William
To: Madison, James


My dear Sir
[ca. 25 November 1788]
Our mutual Friend Hamilton has communicated to me in Confidence the Substance of your Letter on the Political Prospects in Pensilvania, and Virginia; I learn with Extreme Regret, the Division of the Federalists in the former State; and the malignant Perseverance of the Opponents to the Constitution in your own. I trust however that we shall have the Benefit of your Councils, and Exertions in the House of Representatives notwithstanding Mr. Henry’s Manœuvres to prevent it. You may remember some Conversation I once had with you on the Subject of Electing Mr. John Adams as Vice President. I have ascertained it in a Mode perfectly satisfactory, that this Gentleman if chosen, will be a Strenuous Opposer against callig a Convention; which in the present State of Parties, I consider as a vital Stab to the Constitution; and not only that; but that he and his old Coadjuter R H Lee, will be perfectly opposite in all measures, relative to the Establishment of the Character and Credit of the Government. I am therefore anxious, that the Fœderalists to the Southward may join in supportig his Nomination as Vice President. A Greater Knowledge of the World has cured him of his old Party Prejudices—and I am satisfy’d nothing is to be feard from that Quarter. On the Contrary, should he not be Elected to this Station (which I am fully convinced is his Wish) his Lukewarmness, (should nothig Else be the Consequence,) will throw a pernicious Weight into the Antifederal Scale.
Interested as I know you are in the Welfare of the Union, I cannot omit giving you this Information, on the Authenticity of which you may rely, that you may (without Committig my Name) make such Use of it, as you think proper. I am with Sentiments of great Esteem Your Obedt. Hble. Servt.
Wm. Duer
PS. I have no Objection to Mr. R: & G. Morris seeig this Letter.
